RULING ON DEFENDANTS’ MOTION TO DENY CLASS CERTIFICATION

POLOZOLA, Chief Judge.
This matter is before the Court on the defendants’ motion to deny class certification. After considering the oral arguments of the parties and the original and supplemental *500briefs of counsel for all parties, the Court finds that a class action is improper under the facts of this case. Specifically, the Court finds:
(1) Plaintiffs have failed to satisfy the requirements of typicality and adequate representation under Rule 23(a) of the Federal Rules of Civil Procedure.
(2) This case involves alleged personal injuries and property damage allegedly caused by exposure to numerous substances over different lengths of time, over different periods, and from a number of defendants.
(3) Each plaintiff has alleged different injuries and each has different health histories which makes a single trial impossible under the facts of this case.
(4) Trial of this case by class action is not the superior method of trying the issues involved in this case.
It is doubtful if this case would be a class action if tried in state court under Ford v. Murphy Oil U.S.A., Inc., 703 So.2d 542 (La. 1997).1 It is clear that recent cases decided by the United States Supreme Court and the Fifth Circuit Court of Appeals also preclude this Court fi-om certifying this case as a class action in federal court under the facts of this ease.2 In each of these cases, the courts found that the individual claim predominated over the potential class claim because each plaintiff would have to offer different evidence against various defendants to prove that a particular defendant caused a particular injury to the plaintiff. The courts also considered that the alleged events may have occurred over a long period of time which may include hundreds of dates, if not more. The causation issue in these cases is even more complicated when one considers the unique facts affecting each individual defendant. Proving liability for one plaintiff against one or more defendants will not resolve causation problems relating to the other plaintiffs and defendants in this case.
The Court also refuses to grant a partial certification of a limited number of issues as proposed by the plaintiff. The record is not sufficient for the Court to make this determination at this time. It may well be that the Court will consolidate certain issues for trial as permitted by the Federal Rules of Civil Procedure. The Court may also implement a procedure as outlined in In re Chevron U.S.A., Inc.,3 or Cimino v. Raymark Industries, Inc.4 However, the record is not sufficient to make this determination at this time.
Therefore:
IT IS ORDERED that Defendants’ Motion to Deny Class Certification is GRANTED.

. See also Banks v. New York Life Ins. Co., 697 So.2d 592 (La.), on remand to, 705 So.2d 1168 (La.App. 1st Cir.1997), writ granted, No. 98-C-0551, 719 So.2d 1270 (La. 1998).


. Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997); Castano v. American Tobacco Co., 84 F.3d 734 (5th Cir. 1996); Allison v. Citgo Petroleum Corp., 151 F.3d 402 (5th Cir.1998).


. 109 F.3d 1016 (5th Cir.1997).


. 151 F.3d 297 (5th Cir.1998).